Case 2:15-cr-00115-JDL Document 63 Filed 08/31/20 Page 1 of 2          PageID #: 286



                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


UNITED STATES OF AMERICA               )
                                       )
                                       )
                                       )
                   v.                  )            2:15-cr-00115-JDL
                                       )
WAYNE NISKI,                           )
                                       )
      Defendant.                       )

               ORDER ON MOTION FOR RECONSIDERATION

      On July 7, 2020, Wayne Niski filed a motion for compassionate release

pursuant to 18 U.S.C.A. § 3582(c)(1)(A)(i) (West 2020) based on the alleged risks he

faces in federal custody due to the COVID-19 pandemic (ECF No. 53). On July 14,

2020, the Court issued an Order to Show Cause (ECF No. 57), directing Niski to

submit a response within 21 days—i.e., by August 4, 2020. Niski subsequently filed

several responses (ECF Nos. 58, 59, 60). After considering those filings, the Court

denied Niski’s motion on August 19, 2020. See Order on Motion for Compassionate

Release (ECF No. 61). On August 25, 2020, the Court received an additional filing

from Niski, which is dated August 17, 2020 and is styled as a supplemental response

to the Court’s show-cause order (ECF No. 62).

      In the filing, Niski does not raise any new issues and only notes that there may

be several new cases of COVID-19 at the facility where he is currently incarcerated,

FCI Petersburg (ECF No. 62). In denying Niski’s motion for compassionate release,

however, the Court acknowledged that FCI Petersburg “is experiencing an active

outbreak of the virus,” but concluded that release would be inappropriate because of
Case 2:15-cr-00115-JDL Document 63 Filed 08/31/20 Page 2 of 2          PageID #: 287



the severity of Niski’s crime, his criminal record, the limited proportion of the

sentence he has served, his history of committing crimes while on probation, and the

danger he poses to the public (ECF No. 61 at 2; ECF No. 56-3 at 10-12). Accordingly,

Niski’s submission does not provide any basis for the Court to reconsider its denial of

his motion for compassionate release.

      Because Niski filed this new submission before the Court denied Niski’s

motion, but after the deadline for Niski to respond to the show-cause order had

passed, the Court treats Niski’s filing as a Motion for Reconsideration (ECF No. 62),

which is hereby DENIED.

      SO ORDERED.

      Dated: August 31, 2020



                                                     /s/ JON D. LEVY
                                                CHIEF U.S. DISTRICT JUDGE




                                          2
